Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
2. 	Acknowledgment is made of applicant’s amendments to the Drawings and Specification on 8/11/2021.
3.	Acknowledgment is made of applicant’s amendments to the claims filed on 07/16/2021 and 8/11/2021. Claim 1 has been amended. 
Currently claims 1-14 are pending.

Allowable Subject Matter
4. 	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein the optically-anisotropic layer has a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating in at least one in-plane direction, the optically-anisotropic layer has regions with different lengths of a rotational period in which the optical axis is twisted in a thickness direction of the optically-anisotropic layer and rotates, the regions having different magnitudes of twist angles per unit length in the thickness direction over which the direction of the optical axis is rotated by 180 degrees in the in-plane direction, in which the direction of the optical axis changes while continuously rotating in different positions in a plane…”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-14 are also allowed due to their virtue of dependency.
Kashima et al. US 2006/0152656, Yoshida US 2018/0164480 and Saarikko et al. US 2016/0231568 are silent as of the specific limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871